Exhibit 16.1 February 2, 2015 U.S. Securities and Exchange Commission Office of the Chief Accountant treet NE Washington, DC 20549 Re: Signpath Pharma, Inc. Ladies and Gentlemen: We have read the statements under item 4.01 in the Form 8-K dated February 2, 2015, of Signpath Pharma, Inc. (the “Company”) to be filed with the Securities and Exchange Commission and we agree with such statements therein as related to our firm. We have no basis to, and therefore, do not agree or disagree with the other statements made by the Company in the Form 8-K. Respectfully submitted, /s/ M & K CPAS, PLLC Houston, Texas February 2, 2015
